Citation Nr: 1537786	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-35 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to March 20, 2014

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss on or after March 20, 2014.

2.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to service-connected degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1958 to April 1961.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective from May 8, 2008, and denied service connection for radiculopathy of the bilateral lower extremities.  

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in San Antonio, Texas.  A transcript of that hearing has been associated with the record.

In January 2014, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

During the pendency of the appeal, in a July 2014 rating decision, the RO increased the disability evaluation for bilateral hearing loss to 10 percent, effective from March 20, 2014.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been recharacterized as reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals a copy of the July 2013 hearing transcript and VA treatment notes that are relevant to the issues on appeal.  The RO considered the records and issued a supplemental statement of the case (SSOC) and a rating decision in July 2014.  The remaining documents are duplicative of the evidence in the VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to March 20, 2014, at worst, the Veteran had Level II hearing loss in the right ear and Level IV hearing loss in the left ear. 

2.  Since March 20, 2014, the Veteran has had Level IV hearing loss in both ears.

3.  The Veteran does not have radiculopathy of the bilateral lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met prior to March 20, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met on or after March 20, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, Diagnostic Code 6100 (2015).

2.  Radiculopathy of the bilateral lower extremities not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for bilateral hearing loss.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an initial compensable evaluation for bilateral hearing loss.

With respect to the claim for service connection for radiculopathy of the bilateral lower extremities, the Board notes that the RO provided the Veteran with notice in June 2008, prior to the initial decision on the claim in September 2008.  The letter informed the Veteran of the information and evidence needed to substantiate his claim for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Therefore, the duty to notify has been met.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment records and private treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA audiology examinations in June 2008, May 2012, and March 2014, in connection with his claim for a higher initial evaluation for bilateral hearing loss.  The Veteran was also afforded VA spine examinations in July 2008, May 2012, and March 2014 in connection with his claim for service connection for radiculopathy of the bilateral lower extremities.  In addition, the March 2014 VA audiologist issued an April 2014 addendum opinion that reflected a review of the Veteran's electronic claims file.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA audiology examinations are adequate to decide the issue pertaining to entitlement to a higher initial rating for bilateral hearing loss because.  The examiners reviewed the claims file, considered the Veteran's reported history and complaints, conducted the appropriate testing, and provided the findings necessary to evaluate the disability.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  In this case, the March 2014 VA examiner addressed the functional impact of the Veteran's hearing loss.  Moreover, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of has been no allegation of any prejudice caused by a deficiency in the examinations here.  Indeed, the Veteran has been represented throughout the course of the appeal, yet the documents submitted do not contain any assertion regarding the description of his functional impact.

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's hearing loss disability since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

In addition, the Board finds that the March 2014 VA spine examination is adequate to decide the issue pertaining to entitlement to service connection for radiculopathy of the bilateral lower extremities because the medical opinion is predicated on a full reading of the available service treatment records contained in the Veteran's claims file, considers all of the pertinent evidence of record, and is supported with a complete rationale.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

With regard to the January 2014 remand, the Board finds that the Appeals Management Center (AMC) substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AMC obtained outstanding VA treatment records and associated them with the electronic claims file and provided the Veteran with adequate VA examinations.  

With regard to the July 2013 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. §3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and his representative outlined the issues on appeal and engaged in a discussion as to substantiation of those claims.  The Veteran's specific hearing loss symptomatology was discussed in detail by the parties at that hearing.  In addition, the Veteran and his representative provided extensive detail as to why they believed his current complaints of numbness, tingling, and pain in his lower extremities should be service-connected.  In fact, the Veteran's representative spent a considerable amount of time identifying the relevant evidence and interviewing the Veteran.  The Veterans Law Judge also clarified whether any additional relevant evidence was available that could be capable of substantiating this claims and remanded the case to ensure that the claims were properly developed.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 



Higher Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation prior to March 20, 2014, and a 10 percent evaluation thereafter, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that, in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for his bilateral hearing loss prior to March 20, 2014, and he is not entitled to an evaluation in excess of 10 percent thereafter.

During a June 2008 VA audiology examination, an audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
(B-E)
Average
RIGHT
20
15
60
50
60
46
LEFT
20
20
60
50
60
48

Speech discrimination scores were recorded as 84 percent in the right ear and 72 percent in the left ear.  

During a May 2012 VA audiology examination, an audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
(B-E)
Average
RIGHT
20
30
65
55
65
54
LEFT
20
20
60
55
60
49

Speech discrimination scores were recorded as 92 percent in the right ear and 88 percent in the left ear.  

The June 2008 audiometric findings equate to Level II hearing in the right ear and Level IV hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The May 2012 audiometric findings equate to Level I hearing in the right ear and Level II hearing in the left ear.  Id.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss for the period prior to March 20, 2014, is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Moreover, the June 2008 and May 2012 VA examination findings do not qualify as an exceptional pattern of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.

During a March 2014 VA audiology examination, an audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
(B-E)
Average
RIGHT
25
35
70
65
65
59
LEFT
35
30
60
60
65
53

Speech discrimination scores were recorded as 80 percent in the right ear and 82 percent in the left ear.  

These audiometric findings equate to Level IV hearing in the right ear and Level IV hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned 10 percent evaluation for the Veteran's bilateral hearing loss for the period beginning on March 20, 2014, is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Moreover, the March 2014 VA examination findings do not qualify as an exceptional pattern of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.

The Board has also considered the Veteran's lay assertions regarding his diminished hearing and its impact on his daily life and work.  During the October 2013 hearing and the March 2014 VA examination, the Veteran reported that he struggled to hear in noisy environments despite the use of hearing aids, such as when there are other people talking and in public places like restaurants.  Nevertheless, the Board notes that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Consequently, the evidence does not support a compensable disability rating for the Veteran's bilateral hearing loss prior to March 20, 2014, or in excess of 10 percent thereafter. 38 C.F.R. § 4.3.  Simply stated, on this record, the results do not provide a basis to grant a compensable rating when considering the service-connected hearing loss in both ears prior to March 20, 2014, or in excess of 10 percent thereafter. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.

The Board points out that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  The Board notes that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list does not include radiculopathy.  See 38 C.F.R. § 3.309(a).  

In order to establish entitlement to service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In addition, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for radiculopathy of the bilateral lower extremities.

In various statements of record, including during the July 2013 hearing, the Veteran claimed that he had numbness and tingling in his lower extremities.  During the hearing, he stated that he had numbness and tingling in his legs down to his feet since the 1990's.

In January 2002 private treatment notes, the Veteran indicated that he had some recurrent pain in his lower back that did not radiate into the lower extremities.  Further, he denied any numbness or weakness in the extremities.

In a February 2005 private treatment note, the Veteran complained of leg pain.

During a January 2007 VA spine examination, the Veteran described a "stabbing sensation" deep in his low back that radiated down both legs.  He stated that he occasionally had numbness and tingling that radiated from his lower back down each leg to his calf muscles.  On examination, light touch sensation was intact in all nerve distributions and dermatomes of each lower extremity.  There was a slight decrease in sensation to light touch along the lateral aspect of the right leg and along the lateral aspect of the right foot.  Reflex testing showed knee jerks were 2+ and ankle jerks were 1+.  Knee and ankle jerks were brisk and symmetrical.  A Babinski reflex was normal to each foot.  Muscle strength was 5 out of 5 in all muscle groups of each lower extremity.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine at the T12 through S1 levels with associated radiculitis of each lower extremity.  

In an April 2008 private medical opinion, a physician noted that the Veteran had chronic neck, back, and leg pain.  The Veteran had indicated that he was unable to stand on his feet for long periods of time.  The physician noted that straight leg testing produced pain in the back, bilaterally, and pain in the right leg.  

The Veteran later filed his claim for service connection in May 2008.  

During a July 2008 VA spine examination, the Veteran reported that he was diagnosed with radiculopathy and neuropathy of his bilateral lower extremities.  He stated that the condition had existed for 20 years.  He indicated that, due to the nerve disease, he had constant tingling, numbness, an abnormal sensation, and weakness in his legs.  He denied any anesthesia and paralysis of his legs.  A neurological examination of the lower extremities revealed motor and sensory functions within normal limits.  The right and left lower extremity reflexes showed knee jerk 2+ and ankle jerk 2+.  The examiner noted that there was no evidence on physical examination of radiculopathy or peripheral neuropathy.

In a May 2010 VA treatment note, the examining physician noted that a recent electrodiagnostic study was negative for radiculopathy.

In a March 2014 VA spine examination report, the VA examiner noted that October 2009 and August 2013 electromyography (EMG)/nerve conduction study (NCS) testing showed electrodiagnostic evidence of peripheral sensory neuropathy affecting the lower extremities; however, the tests showed no electrodiagnostic evidence of lower extremity peripheral motor neuropathy.  The October 2009 tests showed no electrodiagnostic evidence of a left lumbosacral radiculopathy, while the August 2013 tests were inconclusive and terminated early, as the Veteran did not tolerate the electromyography due to pain.  

During the March 2014 VA examination, the Veteran reported that he had pain that radiated through his legs from his back.  On examination, the Veteran demonstrated 5 out of 5 muscle strength in his bilateral lower extremities.  On reflex testing, the Veteran demonstrated normal deep tendon reflexes of 2+ in the bilateral knees.  Deep tendon reflexes for the bilateral ankles were absent.  Sensory examination revealed normal sensation to light touch of the bilateral lower extremities.  Straight leg testing was negative bilaterally.  The examiner noted that the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  In addition, he noted that the Veteran did not have any other neurologic abnormalities or findings related to his lumbar spine disability.  

The March 2014 examiner opined that the Veteran's current subjective complaints of radiculopathy were not caused by or a result of his active duty service or his service-connected lumbar spine disability because examination and EMG/NCS studies do not support such a diagnosis.  He reported that the Veteran was most likely suffering from lower extremity peripheral sensory neuropathy rather than a radiculopathy pattern.  He noted that the Veteran was diagnosed with type II diabetes mellitus in October 2006 and explained that diabetes is the most common cause of persistent, chronic peripheral neuropathy.  The Board notes that the Veteran is not service-connected for diabetes mellitus.

The Board acknowledges the Veteran's reports that he has radiating pain, numbness, and tingling in his bilateral lower extremities.  The Board has also considered the statements of the Veteran asserting that his current bilateral lower extremity symptoms were caused or aggravated by his service-connected lumbar spine disability.  The Veteran is certainly competent to report as to the observable symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the Board does not find the Veteran competent to provide an opinion regarding the diagnosis associated with his symptoms or an opinion relating his current symptoms to his lumbar spine disability.  This particular inquiry is within the province of trained medical professionals because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  Indeed, such a diagnosis often requires neurological testing.  Indeed, the January 2007, July 2008, and March 2014 VA examiners performed objective testing and their examinations revealed normal reflexes, as well as normal sensation and strength in lower extremities, with the exception of a finding of a slight decrease in sensation to light touch along the lateral aspect of the right leg and along the lateral aspect of the right foot during the January 2007 VA examination.  Moreover, the October 2009 EMG/NCS study referenced by the March 2014 VA examiner showed no electrodiagnostic evidence of lumbosacral radiculopathy.

Nevertheless, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the March 2014 VA examiner is of greater probative weight than the Veteran's more general lay assertions in this regard.  The examiner reviewed the claims file, the Veteran's own reported history, and EMG/NCS studies.  In addition, the VA examiner has training, knowledge, and expertise on which he relied to form his opinion.  He also provided a thorough rationale for the conclusion reached.  As the examiner based his opinion on clinical data and other rationale, the Board finds this opinion to be highly probative. Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board does note that the January 2007 VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine at the T12 through S1 levels with associated radiculitis of each lower extremity.  However, it appears that the diagnosis was made based upon the subjective complaints of tingling and numbness of the lower extremities reported by the Veteran.  There is no indication that any neurological testing was performed at that time.  Thus, the January 2007 diagnosis is less probative than the March 2014 VA examiner's finding that the Veteran's current subjective complaints of radiculopathy were not caused by or a result of his active duty service or his service-connected lumbar spine disability because a physical examination and EMG/NCS studies do not support such a diagnosis.  Moreover, the Board notes that the January 2007 VA examination finding was made well over one year prior to the Veteran filing his claim in May 2008, and therefore, it does not establish a current diagnosis during the appeal period or within close proximity thereto.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for radiculopathy of the bilateral lower extremities.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for radiculopathy of the bilateral lower extremities is not warranted.


ORDER

For the period prior to March 20, 2014, an initial compensable rating for bilateral hearing loss is denied.

For the period beginning on or after March 20, 2014, an evaluation in excess of 10 percent for bilateral hearing loss is denied.

Service connection for radiculopathy of the bilateral lower extremities, to include as secondary to service-connected degenerative arthritis of the lumbar spine, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


